PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/036,368
Filing Date: 16 Jul 2018
Appellant(s): den Hoed, Robert



__________________
Joshua Conley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 5, 2021 and the supplemental appeal brief filed on April 20, 2021. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 8, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 103
Claims 1, 5, 13, and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Ishaq et al. (U.S. Patent No. 6,780,841; Aug. 24, 2004) in view of Lilja et al. (U.S. Patent No. 5,877,287; Mar. 2, 1999) for the reasons of record.
Claim 1 is directed to a method of producing collagen from cartilage, comprising the steps of: (a) adding cartilage to a digestion vessel; (b) adding water and an acid to the digestion vessel to form a mixture; (c) stirring the mixture; (d) adding a base to the mixture and adding an acid stable protease to the mixture; (e) stirring the mixture; (f) adding a base to the liquid mixture; (g) filtering off sediment from the liquid mixture; and (h) removing and drying the sediment to form a powdered collagen; wherein steps (a) through (h) are completed in order. Claim 5 is directed to a similar method. 
Regarding claims 1 and 5, Ishaq teaches a method of making undenatured type II collagen from animal cartilage that includes protease treatment (see col. 3-4, summary of the invention; fig. 1, for example). Specifically regarding the claimed method steps, Ishaq teaches, in succession, adding whole cartilage to water, treating the cartilage with an acid stable protease enzyme, and filtering and drying the treated cartilage to form a powder (see col. 5, line 50 – col. 6, line 15). Ishaq further teaches that the pH levels may be adjusted to accommodate the optimum activity level of the protease enzyme (see col. 5, line 50 – end). 

Lilja provides a supportive disclosure that teaches methods for producing gelatin from collagen-containing material (see col. 3; fig. 1, for example). Lilja teaches that gelatin is a protein obtained from collagen and requires much of the same methodology that is used to produce collagen from raw material (see col. 1). Lilja teaches that after a first initial step of grinding the collagen-raw material, steps of demineralization (with acid treatment) and enzyme (protease) treatment may be performed to enhance gelatin (and in turn pure/undenatured collagen) production (see col. 4, lines 20-60, for example). Lilja teaches that pH levels may be adjusted accordingly with acids and bases throughout the method to provide for optimum enzyme and over all method conditions (see col. 4 line 55 – col. 5, line 50). Lilja teaches the concepts of mixing (i.e. stirring) reagents and separating out (i.e. filtering) unwanted material (see col. 3, lines 50-65; col. 5, end – col. 6, line 15). 
Based on these teachings and the knowledge of an ordinary artisan, it would have been prima facie obvious to such artisan at the time of filing the instant application to add the acid and base treatments (as well as the appropriate stirring of reagents and filtering of unwanted material), as described in Lilja, into the methods of Ishaq to arrive at the time claimed invention for the purpose of enhancing collagen production. Such artisan would have had a reasonable expectation of achieving a predictable methodology because the prior art demonstrates that such acid and base treatments (as well as stirring and filtering) aid in the production of pure collagen.
As to dependent claims 13 and 18, Ishaq teaches (Column 5, lines 55-57) suspending whole cartilage in an aqueous solution at “about 35 ℃.”  In addition to heating, it would be prima facie obvious to mix or stir/agitate a combination of reagents such as those stated above.  Furthermore, Lilja teaches (Column 1, lines 44-48) that a temperature range of 15°-25°C is ideal for hydrolyzing the cross-links of collagen fibrils thereby allowing collagen to be extractable.  The suggested temperature ranges are both ℃) of the instant application.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05, I). Thus, absent a secondary consideration, the claimed range would have been prima facie obvious.

Response to Arguments (103)
Appellant argues that Ishaq is flawed because claim 1 requires that adding acid before adding an enzyme, which Ishaq does not teach, given that Ishaq teaches an initial step of adding a proteolytic enzyme (Remarks, p. 2, para 4-5).  Buttresses this with statement from office action that Ishaq “does not expressly teach treating cartilage with an acid or base in its method” (Remarks, p. 2, para 5).
Appellant’s argument has been fully considered, but it is not persuasive.
Ishaq teaches a method of producing collagen from cartilage by adding cartilage to water that has a pH of 4-8 before the addition of an enzyme (col 5, ln 54-65).  While Ishaq does not teach ipsis verbis adding acid to an aqueous mixture before addition of a proteolytic enzyme to extract collagen from cartilage, as required by the instant claim, reducing the pH of water to anywhere from 4 to 7 would require the addition of an acid, given that water naturally has a pH of 7.  For example, if the proteolytic enzyme were added to an aqueous mixture wherein the pH of the mixture was 4, an acid would necessarily have already been added to the mixture prior to addition of the enzyme so as to reduce the pH from 7 to 4.  Those of ordinary skill in the art would have implicitly understood that reducing an aqueous solution to a pH of 4 before the addition of a proteolytic enzyme would necessarily have involved first adding an acid to the aqueous solution.
Furthermore, the rejection was based on a combination of references, i.e., Ishaq in view of Lilja, not Ishaq alone.  Lilja teaches adding an acid to reduce the pH of a solution containing a connective 

Appellant also argues the acid pretreatment step, or demineralization step, of Lilja used to yield collagen from bone would not have been contemplated in the method of yielding collagen from cartilage in Ishaq because Ishaq explicitly teaches that cartilage is carefully removed from bone so as to exclude any bone fragments (Remarks, p. 3, generally).  Therefore, according to Appellant, the acid pretreatment step, or demineralization step, of Lilja wouldn’t have been contemplated or considered obvious for use in the method of Ishaq because Ishaq makes such a pretreatment step unnecessary, the bone having already been excluded from the cartilage (Remarks, p. 3, generally).
Appellant’s argument has been considered but it is not persuasive.
To reiterate the argument that was made in the Final Rejection, Examiner notes that Ishaq does not teach away from using a demineralization/acid pretreatment step on the cartilage to yield collagen from it (See In re Fulton “the prior art does not teach away because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Id., 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)).  Furthermore, one of ordinary skill in the art would have been motivated to use such an acid pretreatment/demineralization step on the cartilage after extracting it from bone because calcium salts and other minerals could have still been present in the cartilage even after extraction from bone.  Therefore, one of ordinary skill in the art would have used acid pretreatment/demineralization so as to further purify the cartilage after extracting it from bone.  It is further mentioned that the method of Ishaq does teach, by itself, subjecting cartilage to an acidic pretreatment step so as to yield collagen 

Appellant also argues that it would have been “antithetical” to incorporate the teachings of Lilja into the teachings of Ishaq given that Lilja is directed to producing collagen from bone whereas Ishaq teaches explicitly removing bone form cartilage before producing collagen from the cartilage (Remarks, p. 7, para 2).
	Appellant’s argument has been considered, but it is not persuasive.
In response to Appellant’s argument that the one would not have incorporated the teachings of Lilja into the teachings of Ishaq, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Both Lilja and Ishaq are directed to extracting collagen from connective tissue using similar methods, e.g., applying acids and bases in demineralization (either explicitly or implicitly), adding proteolytic enzymes to digest the raw material after demineralization, and acquiring purified collagen after digestion with the raw material.  Given the congruence of steps between the two references, one of ordinary skill in the art would easily have been motivated to combine them, especially in light of the fact that both references were directed to the production of cartilage from similar connective tissues.

Appellant’s also argues that it would have been improper to combine the teachings of Lilja with Ishaq because Lilja is directed to bone connective tissue whereas Ishaq is directed to cartilage 
	Appellant’s argument has been considered, but it is not persuasive.
	It should be noted that, while the claims require collagen to be extracted from cartilage, none of the claims specify the tissue source of the cartilage.  The cartilage of the claims is not limited to cartilage extracted from non-bone tissue, but also includes cartilage extracted from bone tissue.  Therefore, one of ordinary skill in the art would have recognized that the cartilage of the instant claims could have been obtained from bone and therefore the collagen could have ultimately been obtained from cartilage extracted from bone tissue.  Therefore, the teachings of Lilja are not improper for being directed to bone tissue, as the source of the cartilage could have easily been bone tissue. 
 
Appellant also argues against the combination of Ishaq and Lilja on the basis that Ishaq is directed to yielding pure collagen, not converting collagen to gelatin, whereas Lilja is directed to yielding collagen from gelatin (Remarks, p. 4, para 1 and 4).
Appellant’s argument has been fully considered but it is not persuasive.
While Lilja is directed to producing gelatin from collagen (gelatin being the finally product of the method taught by Lilja), it is noted that before the formation of gelatin from collagen, Lilja first teaches a pretreatment method for obtaining collagen from bone (col 1, ln 49 – col 2, ln 11).  That is, while Lilja goes on to expand on a pretreatment method that involves obtaining gelatin from the collagen, the collagen being the final product of the pretreatment method, it is erroneous to state that Lilja is flawed merely because gelatin is the final product of the method taught by Lilja.  Doing so entirely ignores the initial pretreatment method taught by Lilja, which teaches demineralization of bone by incubating it in an acidic aqueous solution (ph 1-2) so as to obtain purified collagen, wherein the collagen is then used in a method whereby gelatin is procured from it.  In conclusion, while the final product of Lilja is gelatin See, e.g., In re Fulton “the prior art does not teach away because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Id., 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

35 USC § 103
Claims 2-4, and 6-9 stand rejected under 35 U.S.C. 103 as being unpatentable over Ishaq in view of Lilja, and in further view of Weihua (Publication No. CN105331662; Nov. 30, 2015) for the reasons of record.
Claim 2 is directed to “The method of claim 1 wherein after the sediment is removed the liquid is spray dried to form a powdered collagen of type I, or II, or Ill.” 
Regarding dependent claim 2, Lilja teaches “treating” the gelatin-containing liquid portion in order to recover dry gelatin (Column 5, lines 58-59).  Weihua teaches “freeze-drying” the remaining sediment that is re-dissolved in an acetic acid solution during the “Purification of undenatured type II collagen.”   Although, both references suggest drying steps, they do not teach the specific method of “spray drying” the liquid portion of the collagen mixture, resulting in a collagen powder.   However, Ishaq teaches (Column 6, lines 5-9) hydrolyzed type II collagen being “spray dried using a size 56 pressure nozzle into a heat tunnel…yielding a fine powder.” 
	Claim 3 is directed to “The method of claim 1 further comprising the steps of adding a papain and bacteria neutralase to the liquid mixture after the sediment is removed, heating the liquid mixture, and spray drying the heated mixture to form a collagen powder of type I, or II, or Ill.”  
prima facie obvious in the absence of new or unexpected results.”  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Therefore, absent a secondary consideration, the claimed order of method steps (adding proteolytic enzymes after filtration, followed by heating and then spray drying the liquid mixture) is not critical to collagen formation and would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention.
Claim 4 is directed to “The method of claim 1 wherein the stirring steps are conducted at a temperature between 10 and 43℃.”
Regarding dependent claim 4, it would be prima facie obvious to mix or stir/agitate a combination of reagents as stated above.  Furthermore, Lilja teaches (Column 1, lines 44-48) that a range of 15°-25°C, which lies within the claimed range of 10 and 43℃, is “most commonly used to hydrolyze the cross-links in collagen, leaving the triple helix intact and rendering the collagen extractible.” In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05, I). Thus, absent a secondary consideration, the claimed range would have been prima facie obvious.
Claims 6-7 are directed to setting the mixture aside for a period of time (20 minutes to 6 hours) after stirring the mixture for a second time.
prima facie case of obviousness exists (see MPEP 2144.05, I). Thus, absent a secondary consideration, the claimed range would have been prima facie obvious. 
Claim 8 is directed to “The method of claim 5 wherein the cartilage is selected from one of a group consisting of marine, avian, bovine, porcine, and ovine cartilage.”
Regarding dependent claim 8, Ishaq teaches the contemplated sources of type II collagen are (Column 5, lines 10-11) “mammalian cartilage (e.g. bovine, porcine, and avian) and shark fins.”  
Claim 9 is directed to “The method of claim 5 wherein the cartilage is selected from one of a group consisting of trachea, rack cartilage, chicken feet, chicken keel cartilage, marine head, spine cartilage, and scapula cartilage.”
Regarding dependent claim 9, Ishaq teaches (Column 5, lines 15-18) selecting “chicken sternal cartilage” which is synonymous with chicken keel cartilage.  Additionally, Lilja teaches (Column 1, lines 2-8) that “collagen-containing raw material…occurs in the skin, connective tissue, bones and other parts of animals, mammals as well as fish.”  
Therefore, the teachings of Ishaq in view of Lilja would have been prima facie obvious over instant claims 8-9.

Response to Arguments
Appellant has not made any arguments directed to the dependent claims rendered obvious over the combination of Ishaq and Lilja in further view of Weihua.  Rather, the arguments are directed independent claims 1 and 5, which were rejected over Ishaq in view of Lilja.
35 USC § 103
Claims 10, 12, and 14-17 stand rejected under 35 U.S.C. 103 as being unpatentable over Ishaq in view of Lilja, and in further view of Yu et al. (U.S. Patent No. 7,781,158; Aug. 24, 2010) for the reasons of record. 
Claim 10 is directed to “The method of claim 5 wherein the acid is selected from a group consisting of citric acid and lactic acid.”
Regarding dependent claim 10, Lilja teaches (Column 4, lines 59-67) that “pH is adjusted by means of an acid, such as hydrochloric acid, phosphoric acid, sulphuric acid, nitric acid or acetic acid. It is not of decisive importance which acid is used in the inventive method, but basically all acids may be employed, including organic as well as inorganic acids and mixtures thereof.”  Yu also suggests (Column 5, lines 59-60) placing ground cartilage (powder) into a solution of hydrochloric acid, before adding a proteolytic enzyme.  One of ordinary skill in the art could have substituted (see MPEP 2141.01, III) citric/lactic acid in lieu of any of the previously listed acids taught by Lilja and/or Yu while expecting predictable results since these organic acids are art-recognized equivalents.  Furthermore, all of these acids lower the pH of an aqueous solution in the same fashion by donating protons.  Therefore, the teachings of Ishaq in view of Lilja, and further in view of Yu are prima facie obvious over claim 10 of the instant application.
Claims 12 and 17 are directed to a method of stirring the mixture for certain durations of time.  Claim 12 is directed to stirring for the first time for 12 hours, while claim 17 is directed to stirring for the second time for a duration between two and 24 hours.
	Regarding dependent claims 12 and 17, a skilled artisan would strive for maximum collagen yield by optimizing different parameters such as, but not limited to pH, temperature, protease selection, and stirring times.  Such parameters are dependent upon the starting materials; which have varying percentages of cartilage, amino acids, fat, etc.  As Lilja teaches (Column 2, lines 40-41) “different raw prima facie obvious over claims 12 and 17 of the instant application.
Claim 14 is directed to adjusting the pH to between 3.2 and 3.3 by adding a base.  Claim 16 is directed to adjusting the pH between 5 and 7.5 by adding a second base.
Regarding dependent claims 14 and 16, after a slurry is formed, Lilja teaches (Column 4, line 24, and Column 5, lines 25-36) adding a base to adjust the pH “to 2-5, preferably 3.5-5.0…and either before or after the separation of the slurry into a liquid portion and a solid portion the pH should be adjusted to 5.5-6.0, for instance 5.5”  Lilja explains the importance of the initial pH adjustment (Column 4, lines 44-47) “the pH of the slurry of ground raw material should first be adjusted to the proper pH of the enzyme employed, thus preventing denaturation of the enzyme due to an improper pH.” The pH ranges taught by Lilja are within the claimed pH ranges.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05, I). Thus, absent a secondary consideration, the claimed pH ranges would have been prima facie obvious.
Claim 15 is directed to “The method of claim 5 wherein the first base and the second base are selected from a group consisting of caustic soda, calcium hydroxide, calcium acetate, calcium carbonate, potassium hydroxide, and potassium acetate.” 
Regarding dependent claim 15, Lilja teaches (Column 5, lines 35-40) “…calcium hydroxide is advantageously used, and it is generally an advantage to use an alkaline chemical reacting with the acid to form an insoluble substance.”  As the prior art suggests, various alkaline chemicals may be used to prima facie obvious over claim 15 of the instant application.

Response to Arguments
Appellant has not made any arguments directed to the dependent claims rendered obvious over the combination of Ishaq and Lilja in further view of Yu.  Rather, the arguments are directed independent claims 1 and 5, which were rejected over Ishaq in view of Lilja.

35 USC § 103
Claim 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Ishaq in view of Lilja, and in further view of den Hoed (U.S. Patent Application Publication No. 2015/0203569; Jul. 23, 2015) for the reasons of record.
Claim 19 is directed to “The method of claim 5 wherein the powdered collagen is comprised of 50% mucopolysaccharides.”
Regarding claim 19, den Hoed (Paragraph [0019]) teaches a disclosed collagen powder that consists of 20%-45% mucopolysaccharide, with the upper range nearly reaching the claimed amount of 50% mucopolysaccharide.  Furthermore, Ishaq teaches (Column 6, lines 48-57) that the amount of mucopolysaccharide (Glycosaminoglycan – GAG, e.g. chondroitin sulfate, hyaluronic acid) is dependent on the starting raw materials.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05, I). Thus, absent a secondary consideration, the claimed amount would have been prima facie obvious.

Response to Arguments


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The prior rejection of claims 1-10 and 12-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112(b) (pre-AIA ), second paragraph, is withdrawn upon further consideration of the claims in light of the Specification.
As a first matter, Appellant has amended claim 5 to cancel the phrase “separating the bones and fat from the liquid in the mixture”, which was considered indefinite owing that the term “cartilage” as stated in the claims does not necessarily include either “bones” or “fat”, and therefore claim 5 and its dependent claims are no longer indefinite for this reason.
As a second matter, the term “sediment” in claims 1 and 5 is no longer considered to lack antecedent basis, as, in Examiner’s view, a sediment would necessarily have been produced according to the recited methods in light of the Specification.  Therefore, the recited step involving “filtering off a sediment” is no longer indefinite.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/T.J.R./Examiner, Art Unit 1633                                                                                                                                                                                                        
Conferees:

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633                       
                                                                                                                                                                           /MINDY G BROWN/Supervisory Patent Examiner, Art Unit 1636                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.